IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,307-01


                      EX PARTE ANTHONY LEE JOHNSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 41097-B IN THE 124TH DISTRICT COURT
                               FROM GREGG COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to sixteen years’ imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he did

not file a timely notice of appeal. We remanded this application to the trial court for findings of fact

and conclusions of law.

        The trial court has determined that appellate counsel's performance was deficient and that

counsel’s deficient performance prejudiced Applicant. We find that Applicant is entitled to the
                                                                                                      2

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 41097-B from

the 124th District Court of Gregg County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: March 12, 2014
Do not publish